                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE:                                         )      Case No. 18-10514 (AIH)
                                               )
WILSON LAND PROPERTIES, LLC,                   )      Chapter 11
                                               )
                 Debtor.                       )      Judge: ARTHUR I. HARRIS


          LIMITED RESPONSE OF CHICAGO TITLE INSURANCE COMPANY
             TO MOTION OF THE HUNTINGTON NATIONAL BANK FOR
                   RELIEF FROM STAY AND ABANDONMENT

         Now comes Chicago Title Insurance Company (“Chicago Title”), through the undersigned

counsel, and files this limited response to the Motion of The Huntington National Bank

(“Huntington”) for Relief From Stay and Abandonment (Docket No. 56), with respect to real

property located at 7321 Markell, Waite Hill, Ohio 44094 (the “Real Property”).

         Chicago Title does not oppose the entry of an order in this Court granting relief from stay

and abandonment with respect to the Real Property. Chicago Title provides this Limited Response

for the purpose of stating that (1) it has a lien with respect to the Real Property, and (2) there are

disputes with respect to the order of priority between Chicago Title and Huntington as relates to

the Real Property.     The priority issues arise from the execution of Huntington’s mortgage

documents, and may impact any determination as to the order of priority of the respective liens.

There should be no finding or determination, as part of a stay relief and abandonment order, as to

the priority of Huntington’s mortgage liens as relates to other secured/lien creditors, including

Chicago Title.




{00182019-3}


18-10514-aih       Doc 63     FILED 10/26/18       ENTERED 10/26/18 17:24:33            Page 1 of 4
        Accordingly, Chicago Title consents to the entry of an order granting Huntington’s Motion,

but requests that there be no finding as to the priority of Huntington’s lien, as relates to other

creditors.

                                     Respectfully submitted,


KOEHLER FITZGERALD LLC                               SIKORA LAW LLC

/s/ Robert D. Barr                                  /s/ Michael J. Sikora III
Robert D. Barr (0067121)                            Michael J. Sikora III (0069512)
1111 Superior Avenue East, Suite 2500               George H. Carr (0069372)
Cleveland, Ohio 44114                               737 Bolivar Road, Suite 270
(216) 744-2739 (telephone)                          Cleveland, Ohio 44115
(216) 916-4369 (facsimile)                          (440) 266-7777 (telephone)
rbarr@koehlerlaw.com                                (440) 266-7778 (facsimile)
Co-counsel for Chicago Title Insurance              msikora@sikoralaw.com
Company                                             gcarr@sikoralaw.com
                                                    Co-counsel for Chicago Title Insurance
                                                    Company




{00182019-3}                                    2


18-10514-aih      Doc 63     FILED 10/26/18      ENTERED 10/26/18 17:24:33          Page 2 of 4
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 26, 2018, a copy of the foregoing Limited
Response of Chicago Title Insurance Company to Motion of The Huntington National Bank for
Relief From Stay and Abandonment was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

        Kelly M. Neal and Timothy P. Palmer, on behalf of The Huntington National Bank, at
        timothy.palmer@bipc.com and kelly.neal@bipc.com

        Dennis J. Kaselak, on behalf of Diane M. Osborne, at dkaselak@peteribold.com

        Adam S. Baker, on behalf of Michael E. Osborne, Sr., at abakerlaw@sbcglobal.net

        Robert D. Barr, Attorney for Chicago Title Insurance Company, at rbarr@koehler.law

        Michael J. Sikora, III, Attorney for Chicago Title Insurance Company, at
        msikora@sikoralaw.com

        Michael S. Tucker, Attorney for Citizens Bank, N.A., at mtucker@ulmer.com

        Christopher J. Klym, Attorney for Ohio Department of Taxation, at bk@hhkwlaw.com

        Matthew H. Matheney, Attorney for First National Bank of Pennsylvania, at
        mmatheney@bdblaw.com

        Timothy P. Palmer, Attorney for The Huntington National Bank, at
        timothy.palmer@bipc.com

        John J. Rutter, Attorney for Mentor Lumber & Supply Co., at jrutter@ralaw.com

        Frederic P. Schwieg, Attorney for Richard M. Osborne, at fschwieg@schwieglaw.com

        Jeffrey C. Toole, Attorney for Zachary B. Burkons, at toole@buckleyking.com

        Maria D. Giannirakis ust06, United States Trustee, at maria.d.giannirakis@usdoj.gov

        Scott R. Belhorn ust35, United States Trustee, at Scott.R.Belhorn@usdoj.gov

        Gregory P. Amend, Attorney for First National Bank of Pennsylvania, at
        gamend@bdblaw.com




{00182019-3}                                    3


18-10514-aih      Doc 63    FILED 10/26/18       ENTERED 10/26/18 17:24:33          Page 3 of 4
        Nathaniel R. Sinn, Attorney for First National Bank of Pennsylvania, at
        nsinn@bdblaw.com

        Alison L. Archer, Attorney for Lakeland Community College, at
        alison.archer@ohioattorneygeneral.com

        David T. Brady, Attorney for Tax Ease Ohio, LLC, at DBrady@Sandhu-Law.com

        Andrew M. Tomko, Attorney for Tax Ease Ohio, LLC, at atomko@sandhu-law.com



                                             /s/ Robert D. Barr
                                             Robert D. Barr
                                             Co-Counsel for Chicago Title Insurance Company




{00182019-3}                                    4


18-10514-aih      Doc 63    FILED 10/26/18      ENTERED 10/26/18 17:24:33         Page 4 of 4
